Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000097
                                                         17-MAR-2017
                                                         01:00 PM
                          SCPW-17-0000097


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 MITI MAUGAOTEGA, JR., Petitioner,


                                 vs.


 STATE OF HAWAI'I; DEPARTMENT OF PUBLIC SAFETY; NOLAN ESPINDA,

  Director of the Department of Public Safety; HOWARD KOMORI,

Contract Monitor; CORECIVIC, a Maryland corporation; and WARDEN

G. TODD THOMAS of the SAGUARO CORRECTIONAL CENTER, Respondents.



                        ORIGINAL PROCEEDING


        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Miti Maugaotega, Jr.’s

“Complaint for Writ of Habeas Corpus,” filed on February 24,

2017, which we review as a petition for writ of habeas corpus,

the documents attached thereto and submitted in support thereof,

and the record, it appears that, based on the specific facts and

circumstances presented in the petition, petitioner may seek

relief in his criminal case in the Pinal County Superior Court in

Arizona and presents no sufficient reason for this court to

invoke its jurisdiction at this time.     Accordingly, 

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai'i, March 17, 2017
                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson